Fitzsimons, J.
The complaint alleges that the defendant and his two sisters,. Bertha and Anna, were copartners in business.
The defendant’s answer denied this allegation.
It was the duty of the plaintiff at the trial to prove that issue.
There is no testimony on plaintiff’s part proving that issue in his favor; the testimony, on the contrary, clearly shows that only Bertha and Anna were copartners.
There is nothing in the appeal book showing that the defendant, Oscar Hauptner, ever held himself out to be a ■copartner of his sisters in their business.
Under such circumstances the complaint against Oscar Hauptner was properly dismissed and the judgment must be affirmed, with costs.
Ehrlich, Oh. J., and Newburger, J., concur.
Judgment affirmed, with costs.